DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 2, 3, and 5-11 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(h)(3) because hatching is not used to indicate section portions of an object in a cross-sectional view of the invention shown in Figure 2.  As set forth in 37 CFR 1.84(h)(3), “[t]he parts in cross section must show proper material(s) by hatching”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 103
Claims 11, 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,350,951 (Meyer) in view of Muller.
Regarding claim 11, Meyer discloses control arm (1; see Figures 1, 1a, and 1b) comprising:
a fiber-reinforced plastic frame (8; see column 4, lines 42-56);
an insert (shown at 3d) adhesively bonded in a receptacle (shown at 3e) in said frame, said insert including a chamfered opening (see Figure 1); and
a ball-and-socket joint (3) including a ball portion of a ball-and-socket joint pin (3c) rotatably arranged in said insert.
Meyer does not expressly disclose the insert being a resilient, fiber-reinforced plastic insert; and
said ball-and-socket joint having a plastic coating encapsulating said ball portion, and a metal layer contacting said plastic coating and an inner surface of said insert.
Muller teaches a ball-and-socket joint (see Figures 1-4) including a resilient, fiber-reinforced plastic insert (8) adhesively bonded in a receptacle in a frame (see page 1, line 20), said insert including a chamfered opening (see Figure 4); and
said ball-and-socket joint including a ball portion (2) of a ball-and-socket joint pin (1) rotatably arranged in said insert, a plastic coating (4) encapsulating said ball portion, and a metal layer (6) contacting said plastic coating and an inner surface of said insert (see Figures 3 and 4; page 2, lines 36-54).
Muller teaches this structure preserves the freedom of movement of the ball portion of the ball and socket joint (see abstract). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control arm of Meyer such that the insert is a resilient, fiber-reinforced plastic insert; and the ball-and-socket joint has a plastic coating encapsulating said ball portion, and a metal layer contacting said plastic coating and an inner surface of said insert, as taught in Muller, in order to preserve the freedom of movement of the ball portion of the ball and socket joint.
Regarding claim 2, Meyer teaches the control arm of claim 1 wherein said frame (8) is formed from a fiber-reinforced plastic material (see column 4, lines 42-56).
Regarding claim 3, Muller teaches the control arm of claim 1 wherein said insert (8) is formed of a fiber-reinforced plastic material (see page 2, lines 15-25).
Regarding claim 5, Meyer teaches the control arm of claim 1 including first (5) and second (5a) mounting structures axially oriented on a common, first axis with said ball-and-socket joint (3) on a second axis that intersects the first axis (see Figure 1).

Allowable Subject Matter
Claims 6-10 are allowed. The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed March 4, 2021, see pages 5 and 6, are persuasive. The prior art fails to fairly show or suggest, alone or in combination, a method for manufacturing a control arm comprising all the limitations of claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
	In the reply filed March 4, 2021, Applicant requested clarification as to the drawing objection regarding Figure 2. As added above, 37 CFR 1.84(h)(3) requires “[t]he parts in cross section must show proper material(s) by hatching”.
Applicant's arguments regarding the outstanding 103 rejection of claim 11 have been fully considered but they are not persuasive. On page 6, Applicant simply states the bearing shell 3d of Meyer is not an insert and thus does not meet the limitations of claim 11. The Examiner respectfully disagrees and notes that an insert is well known as a structure that can be placed within another structure. As such, the component 3d of Meyer meets the limitation of being an insert.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
March 16, 2021